Order entered February 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01323-CR

                                 LOUIS RUSSO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80805-2016

                                         ORDER
       Before the Court is court reporter Antoinette Varela’s February 11, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.




                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE